DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Species I (First and second image sensors on the first main body in Figs. 1A-4 and 9) in the reply filed on June 3, 2022 is acknowledged.

Claims 20-25 are hereby withdrawn
Claims 1-19 and 26-31 will be examined on the merits


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher R. Lipp (Reg. No.: 41,157) on August 2, 2022.

The application has been amended as follows: 

CLAIMS
Claims 20-25 are cancelled.

SPECIFICATION
Replace the term “mage” with “image” in line 2, word 5 of paragraph [0119] of the specification as filed.


Allowable Subject Matter
Claims 1-19 and 26-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches foldable electronic devices with image sensors (see at least Ramaprakash et al. USPN 2018/0255219, Chun et al. USPN 2015/0234507 and Yamazaki et al. USPN 2016/0041308) and teach electronic devices that detect and estimate bio information using sensors (see at least Gruhlke et al. USPN 2017/0079591 and Koide et al. USPN 2011/0065482).  The prior art of record further teaches pulse oximeter devices that make contact with a finger/object to detect and estimate bio information (see at least Christman et al. USPN 2015/0062078 and Boller USPN 2019/0090795).
The closest single prior art of record is Yamazaki et al. (USPN 2016/0041308).  Examiner notes Yamazaki, Fig. 1A teaches a foldable device including a sensor to detect and estimate bio information.  However, the foldable device does not fold such that the object being detected is in contact.
Specifically, the prior art of record fails to teach or suggest Applicant’s specifically claimed “foldable electronic device comprising: 
a main body part including a first main body and a second main body that are configured to be folded toward each other or unfolded from each other along a fold line where the first main body and the second main body meet; 
an image sensor part including a first image sensor and a second image sensor which are disposed at the first main body; and 
a processor configured to: 
obtain a contact image of an object from the first image sensor disposed at the first main body and obtain an image of a marker that is displayed on the second main body, from the second image sensor disposed at the first main body, when the object is in contact with the first image sensor and the main body part is folded along the fold line, and 
estimate bio-information based on the contact image of the object and the image of the marker” (claim 1 – emphasis added);
“a foldable electronic device comprising: 
a main body part including a first main body and a second main body that are configured to be folded toward each other or unfolded from each other along a fold line where the first main body and the second main body meet; 
an image sensor disposed at the first main body and configured to obtain a contact image of an object; 
a display disposed at the main body part, and configured to obtain touch data while the object which is in contact with the image sensor and the second main body rotates to press the object against the image sensor; and 
a processor configured to estimate bio-information based on the contact image and the touch data” (claim 15 – emphasis added);
“a method of estimating bio-information by using a foldable electronic device that comprises a main body part, the main body part comprising a first main body and a second main body that are configured to be folded toward each other or unfolded from each other along a fold line where the first main body and the second main body meet, the method comprising: 
obtaining a contact image of an object by using a first image sensor disposed at the first main body when the object is in contact with the first image sensor, and the main body part is folded along the fold line; 
obtaining an image of a marker that is displayed on the second main body by using a second image sensor disposed at the first main body when the object is in contact with the first image sensor, and the main body part is folded along the fold line; and estimating the bio-information based on the contact image and the image of the marker” (claim 26 – emphasis added); and
“a method of estimating bio-information by using a foldable electronic device that comprises a main body part, the main body part comprising a first main body and a second main body that are configured to be folded toward each other or unfolded from each other along a fold line where the first main body and the second main body meet, the method comprising: 
obtaining a contact image of an object by using an image sensor disposed at the first main body; 
obtaining touch data when the object comes into contact with the image sensor and the second main body rotates to press the object against the image sensor, by using a display disposed on the first main body; and 
estimating the bio-information based on the contact image and the touch data” (see claim 30 – emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Christman et al. (USPN 2015/0062078) and Boller (USPN 2019/0090795) teach pulse oximeter devices that make contact with a finger/object to detect and estimate bio information;
Ramaprakash et al. (USPN 2018/0255219), Chun et al. (USPN 2015/0234507) and Yamazaki et al. (USPN 2016/0014308) teach a foldable electronic device with image sensors; and
Gruhlke et al. (USPN 2017/0079591) and Koide et al. (USPN 2011/0065482) teach an electronic device that detects and estimates bio information using sensors.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO XAVIER/
Primary Examiner, Art Unit 2623